Citation Nr: 0637000	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to a bilateral knee disorder.

3.  Entitlement to service connection for a neck disorder, 
claimed as secondary to a bilateral knee disorder.

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral legs, claimed as secondary to a 
bilateral knee disorder.

5.  Entitlement to service connection for a psychiatric 
disorder, to include whether new and material evidence has 
been submitted to warrant reopening a claim of entitlement to 
service connection for post traumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Air Force 
from December 1968 to December 1972, with unverified service 
in the U.S. Army in 1978 or 1979.  

These matters come to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  

In February 2004, the veteran presented testimony before a 
representative of the RO.  In November 2005, the veteran also 
presented testimony before the undersigned Veterans Law Judge 
in a video conference from Philadelphia, Pennsylvania.  
Transcripts of those hearings are of record. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

At his hearing before the undersigned in November 2005, the 
veteran claimed additional military service with the U.S. 
Army in 1978 or 1979.  He claims that during that period he 
was stationed at Fort Jackson and that he received a hardship 
discharge.  This period of service has never been verified, 
nor has the veteran, in the past, referred to additional 
service in the Army.  Because the possibility exists that 
pertinent service medical records may be available, the case 
must be remanded to verify this additional period of serve 
and to obtain any service medical records, if available.  
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990) (VA has a 
statutory duty to assist the veteran in obtaining military 
records).  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should attempt to verify, 
through official channels, the veteran's 
claimed period of military service in the 
United States Army sometime in the period 
from 1978 to 1979.

3.  If the claimed additional period of 
service is verified, the RO should 
contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request any available 
service medical records for 1978 and/or 
1979 for any of the veteran's service 
with the U.S. Army.  The RO should also 
contact the medical facility at Fort 
Jackson, South Carolina to obtain any 
pertinent medical records from 1978 
and/or 1979 for the veteran.  The RO 
should associate all requests and 
records received with the claims file.  
If the search for any such records has 
negative results, documentation to that 
effect must be added to the claims 
file.

4.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


